DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Species I in the reply filed on 28 March 2022 is acknowledged.  The traversal is on the ground(s) that, in Applicant’s view, a certain subset of features of Claim 1 is, “clearly not disclosed or suggested by Choi.”  This is not found persuasive for several reasons.  First, merely parroting back claim terms and concluding, without more, that they are not disclosed in the prior art does not meet the specificity requirement of 37 C.F.R. §§ 1.111(b), 1.143, and is therefore an incomplete reply.  Second, Choi was not relied on alone in finding that Claim 1 did not recite an improvement over the art, i.e., includes a special technical feature, but, rather, a combination of Choi and Belson.
Upon reconsideration, Claim 1 is not a generic claim as it does not read on the species of Figs. 1A-3, and Claim 2 is not a generic claim as it does not read on at least the species of Fig. 4C.  The formulation of the holding of Lack of Unity of Invention in the prior Action, however, was incorrect, necessitating this second Action.


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 C.F.R. § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R. § 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 C.F.R. § 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 C.F.R. § 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
I.	Claims 1, 3, 4, 15, 23, and 24
	A.	Claim 1, 3, 15, 23, and 24
	B.	Claim 1, 4, 15, 23, and 24
II.	Claim 2, 5-14, 16-22
	A.	Claims 2, 5-12, 18-22
	B.	Claims 2, 13, 14, 16, 17, and 22

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Applicant is required to elect species I or II; and then, sub-species A or B under the elected species.  For example, a proper election would be IIB.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the subject matters of Claims 1 and 2 do not present an advancement over the prior art, and are therefore not a special technical feature.
	Korean Patent Publ. No. 20100100278, by Choi et al. (Choi”), describes the subject matters of Claims 1 and 2, as follows.
	Claim 1.	Medical device comprising:
	a handle (12, 30) with a central axis (axis extending through handle 12 left to right);
	a [flexible] tubing (40) which extends from the handle (shaft 40 extends from handle 30, Fig. 5) and has a proximal end fixed to the handle (id.);
	a flexible tip (42, Figs. 3, 4) attached to the distal end of the flexible tubing and adapted for bending within multiple bending planes (“As shown in FIG. 3, the bending part 42 is bent freely using the power of the motor, and the end of the instrument is easily bent by bending the shaft 40 using the force of a motor or the like in a manually operated instrument. Can move up, down, left and right.”; pg. 5 of translation);
	a tip actuator assembly for adjusting the bending plane of the tip relative to the distal end of the flexible tubing and for adjusting the degree of bending of said tip in the bending plane (52-58; 32);
	a first user operable control (dial 32) supported on the handle and moveable in a first, rotational direction relative to the handle and to the tip actuator assembly around an axis of rotation for causing the tip actuator assembly to adjust the bending plane of the tip without adjusting the degree of bending of the tip in said plane and substantially without rotating the flexible tubing (“To this end, the handle 30, the rotation operator 32 for causing the effector 44 to rotate about the extension direction of the shaft 40,”; pg. 6 of translation); and
	a second user operable control (direction operator 58) supported on the handle and moveable relative to the handle and to the tip actuator assembly along a second direction towards and away from the proximal end of the flexible tubing (joystick 58 can pivot in the longitudinal direction and therefore toward and away from the proximal end of the tubing 40), for causing the tip actuator assembly to adjust the degree of bending of the tip in the bending plane without adjusting the bending plane (“That is, the first motor 52 is driven by operating the direction manipulator 58 in the vertical direction, and the second motor 54 is driven by manipulating the direction manipulator 58 in the left and right directions”; pg. 8 of the translation).
	Claim 2. 	Medical device comprising:
	a handle (12, 30) with a central axis (axis extending through handle 12 left to right);
	a [flexible] tubing (40) which extends from the handle and has a proximal end fixed to the handle (shaft 40 extends from handle 30, Fig. 5);
	a flexible tip (42) attached to the distal end of the flexible tubing and adapted for bending within multiple bending planes (“As shown in FIG. 3, the bending part 42 is bent freely using the power of the motor, and the end of the instrument is easily bent by bending the shaft 40 using the force of a motor or the like in a manually operated instrument. Can move up, down, left and right.”; pg. 5 of translation);
	a tip actuator assembly for adjusting the bending plane of the tip relative to the distal end of the flexible tubing and for adjusting the degree of bending of said tip in the bending plane (52-58; 32); 
	a user operable control (dial 32) supported on the handle and moveable in a first, rotational direction relative to the handle and to the tip actuator assembly around an axis of rotation for causing the tip actuator assembly to adjust the bending plane of the tip substantially without rotating the flexible tubing (“To this end, the handle 30, the rotation operator 32 for causing the effector 44 to rotate about the extension direction of the shaft 40,”; pg. 6 of translation);
	wherein the user operable control further is moveable relative to the handle and to the tip actuator assembly along a second, substantially linear direction towards and away from the proximal end of the flexible tubing (direction operator 58, which can pivot in the longitudinal direction and therefore toward and away from the proximal end of the tubing 40), for causing the tip actuator assembly to adjust the degree of bending of the tip in the bending plane without adjusting the bending plane (“That is, the first motor 52 is driven by operating the direction manipulator 58 in the vertical direction, and the second motor 54 is driven by manipulating the direction manipulator 58 in the left and right directions”; pg. 8 of the translation).
	As noted above, Choi does not state that tube 40 of is flexible.
	U.S. Patent App. Publ. No. 2007/0135803, by Belson (“Belson”), at Fig. 17, describes a steerable catheter very similar to Choi’s, which also separately controls the plane of bending from the amount of bending of a catheter tip, in which the catheter has a flexible shaft 10 in order to traverse tortuous cavities with the patient’s body in a transluminal procedure, e.g., to perform a transgastric or peroral procedure [0197]-[0199].
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Choi’s shaft 40 to be flexible, because Belson teaches doing so in a very similar steerable device in order to adapt it for performing transluminal procedures.
	The common matter is thus known from Choi and Belson, and therefore the common matter does not involve a same or corresponding special technical feature.
	Reasons why there is no technical relationship between the remaining technical features of the inventions are as follows.
	Claims 3 and 4
	Claim 3: The remaining technical feature “the first and second user operable controls are spaced apart from each other” is a means for inhibiting inadvertent activation of one of the controls when a user uses the other.
	Claim 4: The remaining technical feature “the second user operable control is mechanically connected to the first user operable control” is a means for enabling a user to use both controls with one hand.
	With respect to Claims 3 and 4, the technical features “the first and second user operable controls are spaced apart from each other” and “the second user operable control is mechanically connected to the first user operable control” are different and have different technical properties.  Hence, they are not corresponding features.  See PCT International Search and Preliminary Examination Guidelines, paras. 10.20, 10.44, 10.59F.

	Claims 5 and 13
	Claim 5:  The remaining technical feature “a tilting plate” is a means for mechanically pulling steering wires.
	Claim 13:  The remaining technical feature “electromechanical actuators” is a means for electrically pulling steering wires.
	With respect to Claims 5 and 13, the technical features “a tilting plate”  and “electromechanical actuators” are different and have different technical properties.  Hence, they are not corresponding features. See PCT International Search and Preliminary Examination Guidelines, paras. 10.20, 10.44, 10.59F.
	Since neither the same nor corresponding special technical features are present in the claims, the inventions are not linked by a single general inventive concept and the requirements for unity of invention are not met.

Because of the complexity of this finding of lack of unity of invention, a telephone call to Applicant’s representative was not made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/13/2022